DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, 12, 16-17, 20-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2019/0157440; herein “Green”).
Regarding claim 1, Green discloses in Figs. 11-12 and related text a method of fabricating a semiconductor device, the method comprising the steps of:
providing a semiconductor substrate (see [0068]; see also 1103/1105/1106/1107/1108/1110 and [0049]-[0053]) that includes a plurality of epitaxial layers, including a channel layer (GaN channel, see [0068]; see also 1107 and [0050]) and a permanent cap (cap layer, see [0068]; see also 1110 and [0052]) ) over the channel layer, wherein the permanent cap defines an upper surface of the semiconductor substrate;
forming a sacrificial cap (at least one lower layer of “implant mask,” see [0069]) over the permanent cap in an active region of the device, wherein the sacrificial cap comprises a semiconductor material that includes aluminum (Al) (e.g. AlN, see [0069]), and wherein a composition of the sacrificial cap is selected to act as an etch stop for a first etch process used to remove a sacrificial insulating layer (the lower layer comprises AlN, disclosed by applicant to be an exemplary etch stop layer, see [0039] of applicant’s disclosure, and therefore capable of performing in the same manner; further AlN is known as performing an etch stop layer in the art, see [0033] of Green; lastly, note that the broadest reasonable interpretation of “etch stop layer” is any layer at which an etching process is stopped and is therefore taught by Green);
after forming the sacrificial cap, forming the sacrificial insulating layer (upper layer of “implant mask,” see [0069]) over the sacrificial cap in the active region of the device;
forming one or more current carrying regions (contact regions, see [0070]; see also 1121 and [0049]) in the semiconductor substrate in the active region of the device by performing an ion implantation process to implant ions through the sacrificial insulating layer and the sacrificial cap, and into the semiconductor substrate (see [0070]);
removing the sacrificial insulating layer using the first etch process that stops at the sacrificial cap (see [0071]);
after removing the sacrificial insulating layer, using a second etch process to completely remove the sacrificial cap (see [0071]; note that removal of the upper layer of the “implant mask” would be understood to necessarily be performed before the removal of the lower layer(s) of the “implant mask,”; also note that process is interpreted as, e.g., “a series of actions that produce a change or development,” see Collins English Dictionary, and thus the “first etch process” can be chosen such that it ends, i.e. “stops” at the removal of the upper layer and the “second etch process” begins thereafter with the removal of the lower layer(s)) in the active region of the device, while refraining from removing the permanent cap; and
forming one or more current carrying contacts (see [0074]; see also 1122 and [0054]) over the one or more current carrying regions.
Regarding claim 2, Green further discloses wherein the channel layer (1107) and the permanent cap (1110) include gallium nitride (see [0051], [0052] and [0023]).
Regarding claim 3, Green further discloses wherein the permanent cap (1110) comprises a not intentionally doped gallium nitride layer (see [0052] and [0023]).
Regarding claim 6, Green further discloses wherein forming the sacrificial cap (lower layer(s) of “implant mask”) comprises:
forming one or more layers of aluminum nitride (AIN) (see [0069]).
Regarding claims 8 and 24, Green further discloses wherein the sacrificial cap is formed from one or more materials with a percentage of aluminum in a range from 15 percent to 100 percent (see [0069]; e.g. AlN is 50% atomic % Al).
Regarding claim 9, Green further discloses wherein the semiconductor material in the sacrificial cap includes a group-III nitride semiconductor material that includes aluminum (see [0069]], e.g. AlN).
Regarding claim 12, Green further discloses wherein forming the sacrificial insulating layer (upper layer of implant mask) comprises:
forming a layer from one or more dielectric materials selected from a group consisting of Si3Nx, SiO2, SiON, Al2O3, HfO2, polycrystalline AIN, and a combination thereof (e.g. Si3Nx, SiO2, SiON, Al2O3, see [0069]).
Regarding claim 16, Green further discloses forming a gate electrode (1120, see [0049]) over the permanent cap (1110) between the one or more current carrying regions (1121).
Regarding claim 17, Green discloses in Figs. 11-12 and related text method of fabricating a semiconductor device, the method comprising the steps of:
providing a semiconductor substrate (see [0068]; see also 1103/1105/1106/1107/1108/1110 and [0049]-[0053]) that includes a base substrate (1103) and a plurality of epitaxial layers (1105/1106/1107/1108/1110) over the base substrate, wherein the plurality of epitaxial layers include a channel layer (GaN channel, see [0068]; see also 1107 and [0050]), a barrier layer (barrier layer, see [0068]; see also 1108 and [0050]) over the channel layer, and a permanent cap (cap layer, see [0068]; see also 1110 and [0052]) over the barrier layer, wherein the channel layer includes a layer of aluminum gallium nitride (AlxGa1-xN), wherein X takes on a first value between 0 and 1 (see [0051]), wherein the barrier layer includes one or more additional layers of AlxGa1-xN, wherein X takes on a second value between 0 and 1 that may be the same or different from the first value (see [0052]), wherein the permanent cap (1110) is formed from one or more layers of gallium nitride (GaN) (see [0052] and [0023]), and wherein the permanent cap defines an upper surface of the semiconductor substrate;
forming a sacrificial cap (at least one lower layer of “implant mask,” see [0069]) over the permanent cap in an active region of the device, wherein the sacrificial cap is selected from a structure consisting of an aluminum nitride (AIN) layer and a superlattice comprising AlGaN and AIN layers (e.g. AIN, see [0069]), and wherein a composition of the sacrificial cap is selected to act as an etch stop for a first etch process used to remove a sacrificial insulating layer (the lower layer comprises AlN, disclosed by applicant to be an exemplary etch stop layer, see [0039] of applicant’s disclosure, and therefore capable of performing in the same manner; further AlN is known as performing an etch stop layer in the art, see [0033] of Green; lastly, note that the broadest reasonable interpretation of “etch stop layer” is any layer at which an etching process is stopped and is therefore taught by Green);
forming the sacrificial insulating layer over the sacrificial cap (upper layer of “implant mask,” see [0069]) in the active region of the device;
forming a source region and a drain region (see [0074]; see also 1122 and [0054], [0056]) in the semiconductor substrate in the active region of the device by performing an ion implantation process (see [0070]) to implant ions through the sacrificial insulating layer and the sacrificial cap, and into the barrier layer;
removing the sacrificial insulating layer using the first etch process that stops at the sacrificial cap (see [0071]);
after removing the sacrificial insulating layer, completely removing the sacrificial cap in the active region of the device (see [0071]) using a second etch process (see [0071]; note that removal of the upper layer of the “implant mask” would be understood to necessarily be performed before the removal of the lower layer(s) of the “implant mask,”; also note that process is interpreted as, e.g., “a series of actions that produce a change or development,” see Collins English Dictionary, and thus the “first etch process” can be chosen such that it ends, i.e. “stops” at the removal of the upper layer and the “second etch process” begins thereafter with the removal of the lower layer(s)), while refraining from removing the permanent cap;
forming a source contact over the source region (see [0074]; see also 1122 and [0054]); and
forming a drain contact over the drain region (see [0074]; see also 1122 and [0054]).
Regarding claim 20, Green further discloses wherein the sacrificial cap is formed from one or more materials with a percentage of aluminum in a range from 15 percent to 100 percent (see [0069]; e.g. AlN is 50% atomic % Al).
Regarding claim 21, Green further discloses wherein the base substrate comprises a material selected from silicon carbide, sapphire, silicon, gallium nitride, aluminum nitride, diamond, poly-SiC, silicon on insulator, gallium arsenide, and indium phosphide (e.g. SiC, see Fig. 11 at least).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 13, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Green et al. (US 2019/0157440; herein “Green”) 
Regarding claims 10, 13 and 26, Green further discloses 
wherein the second etch process to completely remove the sacrificial cap comprises: performing a wet etch process to remove the sacrificial cap (combination of wet and dry etching, see [0071]; see also wet etching for AlN, [0033]-[0034]);
wherein the first etch process to remove the sacrificial insulating layer comprises: performing a dry etch process to remove the sacrificial insulating layer (dry etching for, e.g., Si3N4, SiO2, SiON, see [0071]; see also dry etching for Si3N4, SiO2, SiON, [0031], [0033]-[0034]).
In the alternative, it would have been obvious to one of ordinary skill to have the first etch process comprise a dry etch process and the second etch process comprise a wet etch process, as shown by [0031], [0033]-[0034] of Green, in order to provide an appropriate and known etching process for the respective materials of the claimed sacrificial insulating layer and sacrificial cap (i.e. the upper and lower layers of the implant mask), as well as to prevent damage to the surface of the semiconductor substrate by blocking the dry etchant of the first process and employing a wet etchant for the second process (see [0033]-[0034]) during removal of the layers.

Claim Rejections - 35 USC § 103
Claim(s) 5, 7, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claims 1 and 6 above, and in view of Fujii et al. (US 2017/0077830; herein “Fujii”).
Regarding claim 5, Green further discloses forming the sacrificial cap comprises: forming a structure that includes multiple alternating layers (each layer of thickness 5nm-100nm, see [0069]), but does not explicitly disclose forming the sacrificial cap comprises: forming a superlattice structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN).
In the same field of endeavor, Fujii teaches in Figs. 1-8 and related text forming a sacrificial cap (810, see [0057]) comprises forming a structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN) (see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green by having a structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN), as taught by Fujii, in order to enable easy processing of the sacrificial cap (see Fujii [0057]). Note that the limitation “a superlattice structure that includes multiple alternating layers of aluminum gallium nitride (AlGaN) and aluminum nitride (AIN)” is taught by the combination of multiple alternating layers having possible thicknesses of less than 10nm, as shown Green, in combination with the multiple layers being aluminum gallium nitride (AlGaN) and aluminum nitride (AIN), as shown by Fujii. Note that applicant’s disclosure recites that a superlattice includes as few as 2 layers, each layer having a thickness in a range of about 5 angstroms to about 100 angstroms (see [0037] of applicant’s originally filed disclosure), and thus at least some of the embodiments encompassed by the disclosure of the prior art teach the claimed limitation. 
Regarding claim 7, Green further discloses wherein the one or more layers of AIN include one or more layers of AIN (see [0069], but does not explicitly disclose one or more amorphous layers of AIN.
In the same field of endeavor, Fujii teaches in Figs. 1-8 and related text forming a sacrificial cap (810, see [0057]) comprising one or more amorphous layers of AIN (see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green by having one or more amorphous layers of AIN or Al, as taught by Fujii, in order to enable easy processing of the sacrificial cap (see Fujii [0057]).
Regarding claim 25, Green further teaches the limitations in the same manner and for the same reasons as applied to claim 26 above.
Claim(s) 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green.
Regarding claim 14, Green further discloses wherein the one or more current carrying regions (1121) comprise a source region and a drain region (see [0056] at least), and wherein:
The method further comprises, after forming the sacrificial cap, applying a patterned mask layer (photoresist layer, see [0070]) over the sacrificial cap layer, wherein the patterned mask layer includes openings over areas at which the source and drain regions are to be formed (see Fig. 12 at step 1204);
Performing the ion implantation process by implanting ions through the openings in the patterned mask layer and through the sacrificial cap, and into the permanent cap and the barrier layer to achieve a dopant concentration in the source and drain regions in a range of 1017 cm3 to 1020 cm3 (see [0054]); and
the method further comprises, after performing the ion implantation process, performing an implant anneal process at a temperature of at least 1000 degrees Celsius (900 to 1500 degees Celsius, see [0071], which overlaps the claimed range).
Note that the range disclosed by Green overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the implant anneal temperature to be a result effective variable affecting the resulting doping profile.  Thus, it would have been obvious to modify the method of Green to have the temperature within the claimed range in order to achieve the desired profile of the source/drain regions, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 15, Green further discloses wherein the one or more current carrying contacts (1122) comprise a source contact and a drain contact (see [0056]), the source contact and the drain contact are ohmic contacts (see [0056]), and wherein forming the one or more current carrying contacts comprises:
forming a dielectric layer (see [0073]) over the active region with openings that expose portions of the permanent cap that correspond to upper surfaces of the source region and the drain region (see Fig. 12 at step 1210);
forming a plurality of conductive layers over the portions of the permanent cap that correspond to the upper surfaces of the source region and the drain region (see [0075], in the instance where optional recessing is not performed); and
performing an alloying process at a temperature of 400 degrees Celsius or less to complete the source contact and the drain contact (e.g. less than 500 degrees Celsius, or less than 750 degrees Celsius, see [0075], which overlaps the claimed range).
Note that the range disclosed by Green overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the implant anneal temperature to be a result effective variable affecting the degree of alloying of the contacts and the electrical characteristics of the contacts.  Thus, it would have been obvious to modify the method of Green to have the temperature within the claimed range in order to achieve the desired contact characteristics, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claims 18-19, Green further teaches the claimed limitations in substantially the same manner and for the same reasons as applied to claims 14 and 15 above. 

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant argues (page 10) that Green does not teach or suggest “forming a sacrificial cap and subsequently forming a sacrificial insulating layer, where the sacrificial cap functions as an etch stop for a later-performed, first etch process that removes the sacrificial insulating layer, and where the sacrificial cap is removed using a second etch process that is different from the first etch process.”
In response, the examiner disagrees. Regarding the etch stop function, the material of the sacrificial cap of Green (e.g. AlN) is the same as that disclosed by applicant, and is therefore capable of performing in the same manner. Additionally, Green explicitly discloses that AlN performs an etch stop layer function (see [0033]). Accordingly, the limitation is taught by Green. Regarding the first and second etch processes, Green explicitly discloses that the sacrificial cap and the sacrificial insulating layer (i.e. the lower and upper layers of the implant mask) can be removed in multiple processes (see [0071]). One of ordinary skill in the art would readily recognize the disclosure of Green to mean that materials of different composition would be removed by different etching process.
It is further noted that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore, the claim limitations “etch stop layer,” “first etch process,” and “second etch process,” have been given their broadest reasonable interpretations and do not require the narrow interpretation that applicant appears to applying. Specifically, it is noted that the broadest reasonable interpretation of “etch stop layer” is any layer at which an etching process is stopped and is therefore taught by Green even without the explicit disclosure of the function or the support the exemplary material disclosed by applicant. Further, the broadest reasonable interpretation of “process” is, e.g., “a series of actions that produce a change or development,” see Collins English Dictionary. Thus the “first etch process” can be chosen such that it ends, i.e. “stops” at the removal of the upper layer and the “second etch process” begins thereafter with the removal of the lower layer(s). The claim does not require a specific change of etchant or conditions, a specific period of time that the process is “stopped,” or any other specific parameters of the process. Only that the sacrificial insulating layer be etched and then the sacrificial cap be etched, which is shown Green.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/21/2022